Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 10/28/2021 is acknowledged.
Claims 21-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, it is not definite what is meant by “a ratio of an axial width (W) of each gas flow opening to an average radius (R) between the radius of the electrode and the radius of an inner wall of the swirl ring is less than about 0.5”. Claim 16 recites the limitations "the radius of the electrode" and “the radius of an inner wall”.  There are insufficient antecedent bases for these limitation in the claim. It is also not definite what the claimed axial width and radii refer to in the quoted recitation above from claim 16.

In claim 20, it is not definite what is meant by “the elongated body of the swirl ring, in cooperation with the cap, is adapted to longitudinally align the electrode to retrain a longitudinal motion of the electrode”. It is not definite what it means for the elongated body of the swirl ring, in cooperation with the cap to be adapted as claimed or what is referred to in the recitation of “…longitudinally align the electrode to retrain a longitudinal motion of the electrode.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070082533 A1 to Currier et al. (Currier).
Currier discloses:
Regarding claim 1:
an elongated body (e.g., body 904) comprising a substantially hollow portion, the elongated body having a distal end and a proximal end and configured to receive an electrode (e.g., electrode 989) within the hollow portion (e.g., Fig. 9 and para 97-98); 
a plurality of gas flow openings (e.g., openings within swirl ring 980 and/or shield 962) each extending from an interior surface to an exterior surface of the elongated body, the gas flow openings disposed about the distal end of the elongated body and configured to impart a swirl to a plasma gas flow of the plasma arc torch, wherein the plurality of gas flow openings include slots defined by a plurality of extensions disposed about the distal end of the elongated body, each slot situated between a pair of the extensions (e.g., Fig. 9 and para 97-98); and 
a nozzle retention surface (e.g., groove within body 904 where nozzle 978 is retained as seen in Fig. 9) on the body for retaining a nozzle (e.g., nozzle 978) at the distal end of the elongated body (e.g., Fig. 9 and para 97-98);
Regarding claim 2: the nozzle retention surface includes a nozzle retention feature (e.g., groove within body 904 where nozzle 978 is retained as seen in Fig. 9) located on an external surface of the extensions (e.g., Fig. 9 and para 97-98);
Regarding claim 3: the nozzle retention feature comprises a groove (e.g., groove within body 904 where nozzle 978 is retained as seen in Fig. 9) configured to receive a portion of the nozzle via crimping (e.g., Fig. 9 and para 97-98);
Regarding claim 4: the nozzle retention surface comprises a sloped surface (e.g., groove within body 904 where nozzle 978 is retained includes a sloped surface as seen in Fig. 9) configured to receive a portion of the nozzle via crimping (e.g., Fig. 9 and para 97-98);
Regarding claim 5: the distal end of the elongated body of the swirl ring and the nozzle cooperatively define the plurality of gas flow openings (e.g., Fig. 9 and para 97-98);
Regarding claim 8: the elongated body is formed in an injection molding process (e.g., Fig. 9 and para 97-98, wherein the recitation of “the elongated body is formed in an injection molding process” is interpreted as a product by process recitation);
Regarding claim 13: at least one of the nozzle retention feature or the plurality of gas flow openings are molded onto the elongated body in the same injection molding process (e.g., Fig. 9 and para 97-98);
Regarding claim 14: a cap retention element (e.g., groove and thread seen at the line for reference number 952 on the right side of Fig. 9 and the corresponding groove and thread on the left side of Fig. 9) located on the elongated body for retaining a cap (e.g., retaining cap 952) at the proximal end of the elongated body, the cap substantially encloses the proximal end (e.g., Fig. 9 and para 97-98);
Regarding claim 15: the cap retention element comprises a groove (e.g., groove and thread seen at the line for reference number 952 on the right side of Fig. 9 and the corresponding groove and thread on the left side of Fig. 9) configured to secure the cap by at least one of crimping, threading, or snap fit (e.g., Fig. 9 and para 97-98);
Regarding claim 16, as best understood: a ratio of an axial width (W) of each gas flow opening to an average radius (R) between the radius of the electrode and the radius of an inner wall of the swirl ring is less than about 0.5 (e.g., Fig. 9 and para 97-98);
Regarding claim 17: the plurality of gas flow openings are disposed in a single layer about the distal end of the elongated body (e.g., Fig. 9 and para 97-98, wherein the respective openings within each of the swirl ring 980 and shield 962 are in respective single layers);
Regarding claim 19: the elongated body of the swirl ring, in cooperation with the nozzle, is adapted to radially align the electrode to limit a radial motion of the electrode (e.g., Fig. 9 and para 97-98); and
Regarding claim 20, as best understood: the elongated body of the swirl ring, in cooperation with the cap, is adapted to longitudinally align the electrode to retrain a longitudinal motion of the electrode (e.g., Fig. 9 and para 97-98).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currier in view of US 6657162 B1 to Jung et al. (“Jung”).
Currier discloses substantially all of the features of the claimed invention as set forth above.
Currier does not explicitly disclose the swirl ring is configured to engage the nozzle via one of snap fit or threading and the swirl ring is configured to engage the nozzle via crimping (as recited in claims 6 and 7).
However, Jung discloses:
Regarding claim 6: the swirl ring is configured to engage the nozzle via one of snap fit or threading (e.g., col 1, ln 40-46); and
Regarding claim 7: the swirl ring is configured to engage the nozzle via crimping (e.g., col 2, ln 35-44).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Currier as suggested and taught by Jung in order to provide for simple release and fixation of the nozzle.



Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currier in view of Applicant Admitted Prior Art (“AAPI”, disclosed in paragraph in 57 of the specification of the present application).
Currier discloses substantially all of the features of the claimed invention as set forth above.
Currier does not explicitly disclose the elongated body is formed from a thermoplastic material (as recited in claim 9).
However, AAPI discloses:
Regarding claim 9: the elongated body is formed from a thermoplastic material (e.g., exemplary thermoplastic materials disclosed in para 57 of the specification of the present application);
Regarding claim 10: the thermoplastic material comprises a polymer formed of ether and ketone molecules (e.g., exemplary thermoplastic materials disclosed in para 57 of the specification of the present application).
Regarding claim 11: the thermoplastic material further comprises one or more additives (e.g., exemplary thermoplastic materials disclosed in para 57 of the specification of the present application); and
Regarding claim 12: the thermoplastic material has one or more properties comprising (i) a glass transition temperature (Tg) of greater than about 320 Fahrenheit (F), (ii) a coefficient of linear thermal expansion (CLTE) of less than about 22 micro-inch/inch-Fahrenheit (micro.in/in.F) below Tg, (iii) a CLTE of less than about 55 micro.in/in.F above Tg, (iv) a melting point of greater than about 720 Fahrenheit, and (v) a dielectric strength of greater than about 480 kilo-volt/inch (e.g., exemplary thermoplastic materials disclosed in para 57 of the specification of the present application).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Currier as suggested and taught by AAPI in order to use known materials with predicable properties which are readily available and affordable.



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currier in view of US 5695662 A to Couch et al. (“Couch”).
Currier discloses substantially all of the features of the claimed invention as set forth above.
Currier does not explicitly disclose the elongated body is formed from a thermoplastic material (as recited in claim 9).
However, Couch discloses:
Regarding claim 18, as best understood: each gas flow opening has an offset of about 0.040 inches between an opening in an inner wall of the swirl ring and an opening on an outer wall of the swirl ring (e.g., Fig. 3A-3D and col 8, ln 1-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Currier as suggested and taught by Couch in order to provide a plasma arc torch and method of operation that protects the torch against gouging and double arcing during piercing and to provide a plasma arc torch and method of operation which increases cutting speed and produces a kerf of enhanced cut quality.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 10,582,605 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present .
US 10582605 B2 Claims
Present Application Claims
    1.  A cartridge for an air-cooled plasma arc torch, the cartridge 
comprising: a swirl ring including: a molded thermoplastic elongated body 
having a substantially hollow portion, the molded thermoplastic elongated body 
having a distal end and a proximal end and configured to receive an electrode 
within the hollow portion, the elongated body defining a longitudinal axis 
extending between the proximal and distal end;  a plurality of gas flow 
openings defined by the distal end of the elongated body and configured to 
impart a swirling motion to a plasma gas flow for the plasma arc torch;  and a 
nozzle retention feature on a surface of the elongated body at the distal end 
for retaining a nozzle to the elongated body;  and an electrically conductive 
elongated body of the swirl ring, the 
cap substantially covering the proximal end of the elongated body along a 
radial plane perpendicular to the longitudinal axis. 
 
    2.  The cartridge of claim 1, wherein the cap is configured to retain the 
electrode within the cartridge and pass an electrical current to the electrode. 
 
    3.  The cartridge of claim 1, wherein the cap comprises a biasing surface 
for physically contacting a resilient element that biases against a proximal 
end of the electrode. 
 
    4.  The cartridge of claim 3, wherein the cap comprises a substantially 
hollow body configured to retain the resilient element between the biasing 
surface and the proximal end of the electrode. 
 

substantially uniform thickness. 
 
    6.  The cartridge of claim 1, wherein the cap comprises a contact surface 
for facilitating electrical contact with a corresponding contact surface of the 
electrode when the plasma arc torch is operated in a transferred arc mode, 
wherein the contact surface of the cap is characterized by the absence of 
contact with the corresponding contact surface of the electrode during 
initiation of a pilot arc. 
 
    7.  The cartridge of claim 6, wherein the contact surface is configured to 
physically contact the corresponding contact surface of the electrode when the 
torch is operated in the transferred arc mode. 
 
    8.  The cartridge of claim 1, wherein the cap includes at least one vent 

 
    9.  The cartridge of claim 1, wherein engagement between the cap and the 
swirl ring is by one of crimping, snap fit, or threading. 
 
    10.  The cartridge of claim 1, wherein the plurality of gas flow openings 
of the swirl ring include slots defined by a plurality of extensions disposed 
about the distal end of the elongated body of the swirl ring, each slot 
situated between a pair of the extensions. 
 
    11.  The cartridge of claim 10, wherein the nozzle retention feature 
includes a groove located on an external surface of the extensions. 
 
    12.  The cartridge of claim 1, wherein retention of the nozzle to the swirl 
ring is via one of snap fit, threading or crimping. 
 
elongated body is molded from a 
thermoplastic material comprising a polymer formed of ether and ketone 
molecules. 
 
    14.  The cartridge of claim 13, wherein the thermoplastic material has one 
or more properties comprising (i) a glass transition temperature (Tg) of 
greater than about 320 Fahrenheit (F), (ii) a coefficient of linear thermal 
expansion (CLTE) of less than about 22 micro-inch/inch-Fahrenheit 
(micro.in/in.F) below Tg, (iii) a CLTE of less than about 55 micro.in/in.F 
above Tg, (iv) a melting point of greater than about 720 Fahrenheit, and (v) a 
dielectric strength of greater than about 480 kilo-volt/inch. 
 
    15.  A cartridge for an air-cooled plasma arc torch, the cartridge 
elongated body 
having a substantially hollow portion, the molded thermoplastic elongated body 
having a distal end and a proximal end and configured to receive an electrode 
within the hollow portion;  a plurality of gas flow openings defined by the 
distal end of the elongated body and configured to impart a swirling motion to 
a plasma gas flow for the plasma arc torch;  and a nozzle retention feature on 
a surface of the elongated body at the distal end for retaining a nozzle to the 
elongated body;  and a cap affixed to the proximal end of the elongated body of 
the swirl ring, the cap substantially enclosing the proximal end of the 
elongated body, wherein the ratio of an axial width (W) of each gas flow 
opening to an average radius (R) between the radius of the electrode and the 
radius of an inner wall of the swirl ring is less than about 0.5. 

    16.  A cartridge for an air-cooled plasma arc torch, the cartridge 
comprising: a swirl ring including: a molded thermoplastic elongated body 
having a substantially hollow portion, the molded thermoplastic elongated body 
having a distal end and a proximal end and configured to receive an electrode 
within the hollow portion;  a plurality of gas flow openings defined by the 
distal end of the elongated body and configured to impart a swirling motion to 
a plasma gas flow for the plasma arc torch;  and a nozzle retention feature on 
a surface of the elongated body at the distal end for retaining a nozzle to the 
elongated body;  and a cap affixed to the proximal end of the elongated body of 
the swirl ring, the cap substantially enclosing the proximal end of the 
elongated body, wherein the plurality of gas flow openings are disposed in a 
elongated body, each gas flow opening 
having an offset of about 0.040 inches between an opening in an inner wall of 
the swirl ring and an opening on an outer wall of the swirl ring. 
 
    17.  An assembly for an air-cooled plasma arc torch, the assembly 
comprising: an electrode;  a swirl ring molded from a thermoplastic material, 
the swirl ring comprising a nozzle retention surface at a distal end and a cap 
retention element at a proximal end, the swirl ring defining a longitudinal 
axis extending between the proximal and distal end;  a nozzle fixedly secured 
to the distal end of the swirl ring via the nozzle retention surface, wherein 
the nozzle includes an exit orifice at a distal end of the nozzle;  and an 
electrically conductive cap fixedly secured to the proximal end of the swirl 

at the proximal end along a radial plane perpendicular to the longitudinal 
axis;  wherein the securement of the swirl ring, the nozzle and the cap creates 
a chamber in which the electrode is permanently disposed and aligned relative 
to the nozzle. 
 
    18.  The assembly of claim 17, wherein the nozzle retention surface 
comprises a sloped surface and the nozzle is secured to the distal end of the 
swirl ring by crimping at least a portion of the nozzle against the sloped 
surface. 
 
    19.  The assembly of claim 17, wherein the cap retention element comprises 
a groove configured to secure the swirl ring by at least one of crimping, 
threading, or snap fit. 
 

between a biasing surface of the cap and the electrode, the resilient element 
physically contacting the electrode and imparting a separation force upon the 
electrode. 
 
    21.  The assembly of claim 20, wherein the cap comprises a hollow body for 
maintaining the resilient element substantially therein. 
 
    22.  The assembly of claim 20, wherein the resilient element comprises at 
least one of a spring or wire. 
 
    23.  The assembly of claim 17, further comprising an o-ring configured to 
substantially surround the proximal end of the swirl ring to seal the swirl 
ring against a body of the plasma arc torch. 
 

comprising: an electrode;  a swirl ring molded from a thermoplastic material, 
the swirl ring comprising a nozzle retention surface at a distal end and a cap 
retention element at a proximal end;  a nozzle fixedly secured to the distal 
end of the swirl ring via the nozzle retention surface, wherein the nozzle 
includes an exit orifice at a distal end of the nozzle, the nozzle retention 
surface comprising a sloped surface and the nozzle is secured to the distal end 
of the swirl ring by crimping at least a portion of the nozzle against the 
sloped surface;  and a cap fixedly secured to the proximal end of the swirl 
ring via the cap retention element, the cap configured to enclose the swirl 
ring at the proximal end;  wherein the securement of the swirl ring, the nozzle 
and the cap creates a chamber in which the electrode is permanently disposed 
nozzle, and wherein crimping of the nozzle to the 
nozzle retention establishes (1) a radial centering of the nozzle exit orifice 
within the chamber with respect to a distal end of the electrode to within 
0.005 inches, and (2) a longitudinal positioning of the electrode within the 
chamber between the distal end of the electrode and the nozzle exit orifice 
during a transferred arc operation of the assembly to within 0.03 to 0.06 
inches. 
 
    25.  The assembly of claim 24, wherein securement of the cap to the swirl 
ring via the cap retention element establishes a longitudinal positioning of 
the electrode within the chamber between a distal end of the electrode and the 
nozzle exit orifice during a transferred arc operation of the assembly to 
within 0.03 to 0.06 inches. 
 

comprising: an electrode;  a swirl ring molded from a thermoplastic material, 
the swirl ring comprising a nozzle retention surface at a distal end and a cap 
retention element at a proximal end;  a nozzle fixedly secured to the distal 
end of the swirl ring via the nozzle retention surface, wherein the nozzle 
includes an exit orifice at a distal end of the nozzle;  a cap fixedly secured 
to the proximal end of the swirl ring via the cap retention element, the cap 
configured to enclose the swirl ring at the proximal end;  and a resilient 
element between a biasing surface of the cap and the electrode, the resilient 
element physically contacting the electrode and imparting a separation force 
upon the electrode, wherein the securement of the swirl ring, the nozzle and 
the cap creates a chamber in which the electrode is permanently disposed and 
nozzle, and wherein the resilient element passes 
substantially all of a pilot arc current to the electrode when the plasma arc 
torch is operated in a pilot arc mode. 


an elongated body comprising a substantially hollow portion, the elongated body 
having a distal end and a proximal end and configured to receive an electrode 
within the hollow portion;  a plurality of gas flow openings each extending 
from an interior surface to an exterior surface of the elongated body, the gas 
flow openings disposed about the distal end of the elongated body and 
configured to impart a swirl to a plasma gas flow of the plasma arc torch, 
wherein the plurality of gas flow openings include slots defined by a plurality 
of extensions disposed about the distal end of the elongated body, each slot 
situated between a pair of the extensions;  and a nozzle retention surface on 
nozzle at the distal end of the elongated body. 
 
2.  The swirl ring of claim 1, wherein the nozzle retention surface includes a 
nozzle retention feature located on an external surface of the extensions. 
 
3.  The swirl ring of claim 2, wherein the nozzle retention feature comprises a 
groove configured to receive a portion of the nozzle via crimping. 
 
4.  The swirl ring of claim 1, wherein the nozzle retention surface comprises a 
sloped surface configured to receive a portion of the nozzle via crimping. 
 
5.  The swirl ring of claim 1, wherein the distal end of the elongated body of 
the swirl ring and the nozzle cooperatively define the plurality of gas flow 
openings. 
 

the nozzle via one of snap fit or threading. 
 
7.  The swirl ring of claim 1, wherein the swirl ring is configured to engage 
the nozzle via crimping. 
 
8.  The swirl ring of claim 1, wherein the elongated body is formed in an 
injection molding process. 
 
9.  The swirl ring of claim 1, wherein the elongated body is formed from a 
thermoplastic material. 
 
10.  The swirl ring of claim 9, wherein the thermoplastic material comprises a 
polymer formed of ether and ketone molecules. 
 
11.  The swirl ring of claim 10, wherein the thermoplastic material further 
comprises one or more additives. 
 

more properties comprising (i) a glass transition temperature (Tg) of greater 
than about 320 Fahrenheit (F), (ii) a coefficient of linear thermal expansion 
(CLTE) of less than about 22 micro-inch/inch-Fahrenheit (micro.in/in.F) below 
Tg, (iii) a CLTE of less than about 55 micro.in/in.F above Tg, (iv) a melting 
point of greater than about 720 Fahrenheit, and (v) a dielectric strength of 
greater than about 480 kilo-volt/inch. 
 
13.  The swirl ring of claim 8, wherein at least one of the nozzle retention 
feature or the plurality of gas flow openings are molded onto the elongated 
body in the same injection molding process. 
 
14.  The swirl ring of claim 1, further comprises a cap retention element 
located on the elongated body for retaining a cap at the proximal end of the 
elongated body, the cap substantially encloses the proximal end. 
 
15.  The swirl ring of claim 14, wherein the cap retention element comprises a 
groove configured to secure the cap by at least one of crimping, threading, or 
snap fit. 
 
16.  The swirl ring of claim 1, wherein a ratio of an axial width (W) of each 
gas flow opening to an average radius (R) between the radius of the electrode 
and the radius of an inner wall of the swirl ring is less than about 0.5. 
 
17.  The swirl ring of claim 1, wherein the plurality of gas flow openings are 
disposed in a single layer about the distal end of the elongated body. 
 
18.  The swirl ring of claim 17, wherein each gas flow opening has an offset of 

opening on an outer wall of the swirl ring. 
 
19.  The swirl ring of claim 1, wherein the elongated body of the swirl ring, 
in cooperation with the nozzle, is adapted to radially align the electrode to 
limit a radial motion of the electrode. 
 
20.  The swirl ring of claim 14, wherein the elongated body of the swirl ring, 
in cooperation with the cap, is adapted to longitudinally align the electrode 
to retrain a longitudinal motion of the electrode. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 28, 2022